Consent of Independent Registered Public Accounting Firm The Board of Director and Stockholders Advanced Battery Technologies, Inc. New York City, New York We hereby consent to the incorporation by reference in the Registration Statementson Form S-3 (No. 333-161384, No. 333-160163 and No. 333-153464) and Form S-8 (No.333-133492) ofAdvanced Battery Technologies, Inc. of our report dated March 16, 2011 relating to the consolidated financial statements and financial statement schedules and the effectiveness of Advanced Battery Technologies, Inc.'s internal control over financial reporting, which appear in this Form 10-K. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York March 16, 2011
